Exhibit 10.1

[g36991kgi001.gif]MWI VETERINARY SUPPLY, INC.

2005 STOCK-BASED INCENTIVE COMPENSATION PLAN

Adopted July 28, 2005

 

AS AMENDED AND RESTATED, EFFECTIVE JULY 24, 2006

 


--------------------------------------------------------------------------------


 

MWI VETERINARY SUPPLY, INC.

2005 STOCK-BASED INCENTIVE COMPENSATION PLAN


1.             PURPOSE OF THE PLAN

The purpose of this Amended and Restated Plan is to assist the Company, its
Subsidiaries and Affiliates in attracting and retaining valued Employees and
Directors by offering them a greater stake in the Company’s success and a closer
identity with it, and to encourage ownership of the Company’s stock by such
Employees and Directors.


2.             DEFINITIONS


2.1             “AFFILIATE” MEANS ANY ENTITY OTHER THAN THE SUBSIDIARIES IN
WHICH THE COMPANY HAS A SUBSTANTIAL DIRECT OR INDIRECT EQUITY INTEREST, AS
DETERMINED BY THE BOARD.


2.2             “AWARD” MEANS AN AWARD OF DEFERRED STOCK, RESTRICTED STOCK, OR
OPTIONS UNDER THE PLAN.


2.3             “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


2.4             “CAUSE” MEANS: (I) THE HOLDER’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE IN CONNECTION WITH THE PERFORMANCE OF THE HOLDER’S DUTIES FOR THE
COMPANY, ITS SUBSIDIARIES OR AFFILIATES; (II) THE HOLDER’S CONVICTION OF, OR A
PLEA OF NOLO CONTENDERE TO, A FELONY OR A CRIME INVOLVING FRAUD OR MORAL
TURPITUDE; (III) THE HOLDER’S ENGAGING IN ANY BUSINESS THAT DIRECTLY OR
INDIRECTLY COMPETES WITH THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES; OR (IV)
DISCLOSURE OF TRADE SECRETS, CUSTOMER LISTS OR CONFIDENTIAL INFORMATION OF THE
COMPANY, ITS SUBSIDIARIES OR AFFILIATES TO A COMPETITOR OR UNAUTHORIZED PERSON.


2.5             “CHANGE IN CONTROL” MEANS:


--------------------------------------------------------------------------------



 


(A)           THE ACQUISITION IN ONE OR MORE TRANSACTIONS BY ANY “PERSON” (AS
SUCH TERM IS USED FOR PURPOSES OF SECTION 13(D) OR SECTION 14(D) OF THE 1934
ACT) BUT EXCLUDING, FOR THIS PURPOSE, THE COMPANY OR ITS SUBSIDIARIES, ANY
STOCKHOLDER OF THE COMPANY IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
COMPANY’S INITIAL PUBLIC OFFERING OR ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR
ITS SUBSIDIARIES, OF “BENEFICIAL OWNERSHIP” (WITHIN THE MEANING OF RULE 13D-3
UNDER THE 1934 ACT) OF TWENTY PERCENT (20%) OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES (THE “VOTING SECURITIES”);


(B)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE OF THE PLAN,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE ELECTION, OR
NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, OF ANY NEW DIRECTOR WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT BOARD, SUCH NEW
DIRECTOR SHALL BE CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD, AND PROVIDED
FURTHER THAT ANY REDUCTIONS IN THE SIZE OF THE BOARD THAT ARE INSTITUTED
VOLUNTARILY BY THE INCUMBENT BOARD SHALL NOT CONSTITUTE A CHANGE IN CONTROL, AND
AFTER ANY SUCH REDUCTION THE “INCUMBENT BOARD” SHALL MEAN THE BOARD AS SO
REDUCED;


(C)           A MERGER OR CONSOLIDATION INVOLVING THE COMPANY IF THE
STOCKHOLDERS OF THE COMPANY, IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION, DO
NOT OWN, DIRECTLY OR INDIRECTLY, IMMEDIATELY FOLLOWING SUCH MERGER OR
CONSOLIDATION, MORE THAN SEVENTY PERCENT (70%)OF THE COMBINED VOTING POWER OF
THE OUTSTANDING VOTING SECURITIES OF THE CORPORATION RESULTING FROM SUCH MERGER
OR CONSOLIDATION;

2


--------------------------------------------------------------------------------



(D)           A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR A SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


(E)           ACCEPTANCE BY STOCKHOLDERS OF THE COMPANY OF SHARES IN A SHARE
EXCHANGE IF THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY BEFORE SUCH SHARE
EXCHANGE, DO NOT OWN, DIRECTLY OR INDIRECTLY, IMMEDIATELY FOLLOWING SUCH SHARE
EXCHANGE, MORE THAN SEVENTY PERCENT (70%) OF THE COMBINED VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF THE CORPORATION RESULTING FROM SUCH SHARE
EXCHANGE.


2.6             “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


2.7             “COMMITTEE” MEANS THE BOARD OR SUCH COMMITTEE DESIGNATED BY THE
BOARD TO ADMINISTER THE PLAN UNDER SECTION 4.


2.8             “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY, PAR VALUE
$0.01 PER SHARE, OR SUCH OTHER CLASS OR KIND OF SHARES OR OTHER SECURITIES
RESULTING FROM THE APPLICATION OF SECTION 9.


2.9             “COMPANY” MEANS MWI VETERINARY SUPPLY, INC., A DELAWARE
CORPORATION, OR ANY SUCCESSOR CORPORATION.


2.10           “COMPANY STOCK” MEANS THE COMMON STOCK OR PREFERRED STOCK OF THE
COMPANY.


2.11           “DEFERRED STOCK” MEANS AN AWARD MADE UNDER SECTION 6 OF THE PLAN
TO RECEIVE COMPANY STOCK AT THE END OF A SPECIFIED DEFERRAL PERIOD.


2.12           “DEFERRAL PERIOD” MEANS THE PERIOD DURING WHICH THE RECEIPT OF A
DEFERRED STOCK AWARD UNDER SECTION 6 OF THE PLAN WILL BE DEFERRED.

3


--------------------------------------------------------------------------------



2.13           “DIRECTOR” MEANS A MEMBER OF EITHER (I) THE COMPANY’S BOARD OR
(II) THE BOARD OF DIRECTORS OF ONE OF THE COMPANY’S SUBSIDIARIES OR AFFILIATES,
WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY.


2.14           “DISABILITY” MEANS, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, THAT AN EMPLOYEE OR DIRECTOR:


(A)           IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON
OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS, OR


(B)           IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OR DIRECTORS, AS APPLICABLE, OF THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES.


2.15           “EMPLOYEE” MEANS AN OFFICER OR OTHER KEY EMPLOYEE OF THE COMPANY,
A SUBSIDIARY OR AN AFFILIATE INCLUDING A DIRECTOR WHO IS SUCH AN EMPLOYEE.


2.16           “FAIR MARKET VALUE” MEANS, ON ANY GIVEN DATE, THE CLOSING PRICE
OF A SHARE OF COMPANY STOCK ON THE PRINCIPAL NATIONAL SECURITIES EXCHANGE ON
WHICH THE COMPANY STOCK IS LISTED ON SUCH DATE OR, IF COMPANY STOCK WAS NOT
TRADED ON SUCH DATE, ON THE LAST PRECEDING DAY ON WHICH THE COMPANY STOCK WAS
TRADED.


2.17           “HOLDER” MEANS AN EMPLOYEE OR DIRECTOR TO WHOM AN AWARD IS MADE.

4


--------------------------------------------------------------------------------



2.18           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO MEET THE
REQUIREMENTS OF AN INCENTIVE STOCK OPTION AS DEFINED IN SECTION 422 OF THE CODE
AND DESIGNATED AS AN INCENTIVE STOCK OPTION.


2.19           “INITIAL PUBLIC OFFERING” MEANS THE FIRST UNDERWRITTEN PUBLIC
OFFERING OF THE COMPANY’S COMMON STOCK PURSUANT TO A REGISTRATION STATEMENT
FILED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION ON FORM S-1, OR
ITS THEN EQUIVALENT.


2.20           “1934 ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


2.21           “NON-QUALIFIED OPTION” MEANS AN OPTION NOT INTENDED TO BE AN
INCENTIVE STOCK OPTION, AND DESIGNATED AS A NON-QUALIFIED OPTION.


2.22           “OPTION” MEANS ANY STOCK OPTION GRANTED FROM TIME TO TIME UNDER
SECTION 8 OF THE PLAN.


2.23           “PLAN” MEANS THE MWI VETERINARY SUPPLY, INC. 2005 STOCK-BASED
INCENTIVE COMPENSATION PLAN HEREIN SET FORTH, AS AMENDED FROM TIME TO TIME.


2.24           “PREFERRED STOCK” MEANS THE PREFERRED STOCK OF THE COMPANY, PAR
VALUE $1.00 PER SHARE, OR SUCH OTHER CLASS OR KIND OF SHARES OR OTHER SECURITIES
RESULTING FROM THE APPLICATION OF SECTION 9


2.25           “RESTRICTED STOCK” MEANS COMPANY STOCK AWARDED BY THE COMMITTEE
UNDER SECTION 7 OF THE PLAN.


2.26           “RESTRICTION PERIOD” MEANS THE PERIOD DURING WHICH RESTRICTED
STOCK AWARDED UNDER SECTION 7 OF THE PLAN IS SUBJECT TO FORFEITURE.

5


--------------------------------------------------------------------------------



2.27           “RETIREMENT” MEANS, IN THE CASE OF AN EMPLOYEE, RETIREMENT FROM
THE ACTIVE EMPLOYMENT OF THE COMPANY, A SUBSIDIARY OR AN AFFILIATE PURSUANT TO
THE RELEVANT PROVISIONS OF THE APPLICABLE PENSION PLAN OF SUCH ENTITY OR AS
OTHERWISE DETERMINED BY THE BOARD.  IN THE CASE OF A DIRECTOR, “RETIREMENT”
MEANS GOOD-FAITH AND COMPLETE TERMINATION OF THE DIRECTOR’S SERVICE FOR THE
COMPANY, ITS SUBSIDIARIES AND AFFILIATES.


2.28           “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


2.29           “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY (OR ANY SUBSEQUENT
PARENT OF THE COMPANY) IF EACH OF THE CORPORATIONS OTHER THAN THE LAST
CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK POSSESSION 50% OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS
IN SUCH CHAIN.


2.30           “TEN PERCENT STOCKHOLDER” MEANS A PERSON WHO ON ANY GIVEN DATE
OWNS, EITHER DIRECTLY OR INDIRECTLY (TAKING INTO ACCOUNT THE ATTRIBUTION RULES
CONTAINED IN SECTION 424(D) OF THE CODE), STOCK POSSESSING MORE THAN 10% OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR A
SUBSIDIARY.


3.             ELIGIBILITY

Any Employee or Director is eligible to receive an Award.


4.             ADMINISTRATION AND IMPLEMENTATION OF PLAN


4.1             THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE, WHICH SHALL
HAVE FULL POWER TO INTERPRET AND ADMINISTER THE PLAN AND FULL AUTHORITY TO ACT
IN SELECTING THE EMPLOYEES AND DIRECTORS TO WHOM AWARDS WILL BE GRANTED, IN
DETERMINING THE TYPE AND AMOUNT

6


--------------------------------------------------------------------------------



OF AWARDS TO BE GRANTED TO EACH SUCH HOLDER, THE TERMS AND CONDITIONS OF AWARDS
GRANTED UNDER THE PLAN AND THE TERMS OF AGREEMENTS WHICH WILL BE ENTERED INTO
WITH HOLDERS.


4.2             THE COMMITTEE’S POWERS SHALL INCLUDE, BUT NOT BE LIMITED TO, THE
POWER TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AN
OPTION MAY BE EXCHANGED FOR CASH, COMPANY STOCK OR SOME COMBINATION THEREOF; TO
DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AN AWARD IS MADE
HEREUNDER; TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES
COMPANY STOCK OR CASH PAYABLE WITH RESPECT TO AN AWARD SHALL BE DEFERRED, EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE HOLDER (INCLUDING THE POWER TO ADD
DEEMED EARNINGS TO ANY SUCH DEFERRAL); TO GRANT AWARDS (OTHER THAN INCENTIVE
STOCK OPTIONS) THAT ARE TRANSFERABLE BY THE HOLDER; AND TO DETERMINE THE EFFECT,
IF ANY, OF A CHANGE IN CONTROL OF THE COMPANY UPON OUTSTANDING AWARDS.  UPON A
CHANGE IN CONTROL, THE COMMITTEE MAY, AT ITS DISCRETION, (I) FULLY VEST ALL
AWARDS MADE UNDER THE PLAN, (II) CANCEL ANY OUTSTANDING AWARDS IN EXCHANGE FOR A
CASH PAYMENT OF AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE THEN FAIR MARKET
VALUE OF THE STOCK UNDERLYING THE AWARD LESS THE OPTION OR BASE PRICE OF THE
AWARD, (III) AFTER HAVING GIVEN THE AWARD HOLDER A CHANCE TO EXERCISE ANY
OUTSTANDING OPTIONS, TERMINATE ANY OR ALL OF THE AWARD HOLDER’S UNEXERCISED
OPTIONS, OR (IV) IF THE COMPANY IS NOT THE SURVIVING CORPORATION, CAUSE THE
SURVIVING CORPORATION TO ASSUME OR REPLACE ALL OUTSTANDING AWARDS WITH
COMPARABLE AWARDS.


4.3             THE COMMITTEE SHALL HAVE THE POWER TO ADOPT REGULATIONS FOR
CARRYING OUT THE PLAN AND TO MAKE CHANGES IN SUCH REGULATIONS AS IT SHALL, FROM
TIME TO TIME, DEEM ADVISABLE.  THE COMMITTEE SHALL ENDEAVOR, IN GOOD FAITH, TO
AVOID THE APPLICATION OF SECTION 409A

7


--------------------------------------------------------------------------------



OF THE CODE TO ANY AWARD BY TAKING SUCH ACTION, INCLUDING SUSPENDING THE
OPERATION OF ANY PROVISION OF THIS PLAN OR ANY AWARD, AS IT REASONABLY
DETERMINES TO BE NECESSARY OR APPROPRIATE TO THAT RESULT.  NO SUCH ACTION SHALL
BE DEEMED TO BE AN AMENDMENT ADVERSE TO THE HOLDER WITHIN THE MEANING OF SECTION
12.6.  ANY INTERPRETATION BY THE COMMITTEE OF THE TERMS AND PROVISIONS OF THE
PLAN AND THE ADMINISTRATION THEREOF, AND ALL ACTION TAKEN BY THE COMMITTEE,
SHALL BE FINAL AND BINDING ON HOLDERS.


4.4             THE COMMITTEE MAY CONDITION THE GRANT OF ANY AWARD OR THE LAPSE
OF ANY DEFERRAL OR RESTRICTION PERIOD (OR ANY COMBINATION THEREOF) UPON THE
HOLDER’S ACHIEVEMENT OF A PERFORMANCE GOAL THAT IS ESTABLISHED BY THE COMMITTEE
BEFORE THE GRANT OF THE AWARD.  FOR THIS PURPOSE, A “PERFORMANCE GOAL” SHALL
MEAN A GOAL THAT MUST BE MET BY THE END OF A PERIOD SPECIFIED BY THE COMMITTEE
(BUT THAT IS SUBSTANTIALLY UNCERTAIN TO BE MET BEFORE THE GRANT OF THE AWARD)
BASED UPON: (I) THE PRICE OF COMMON STOCK, (II) THE MARKET SHARE OF THE COMPANY,
ITS SUBSIDIARIES OR AFFILIATES (OR ANY BUSINESS UNIT THEREOF), (III) SALES BY
THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES (OR ANY BUSINESS UNIT THEREOF), (IV)
EARNINGS PER SHARE OF COMMON STOCK, (V) RETURN ON SHAREHOLDER EQUITY OF THE
COMPANY, (VI) COSTS OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES (OR ANY
BUSINESS UNIT THEREOF), (VII) CASH FLOW OF THE COMPANY, ITS SUBSIDIARIES OR
AFFILIATES (OR ANY BUSINESS UNIT THEREOF), (VIII) RETURN ON TOTAL ASSETS OF THE
COMPANY, ITS SUBSIDIARIES OR AFFILIATES (OR ANY BUSINESS UNIT THEREOF), (IX)
RETURN ON INVESTED CAPITAL OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES (OR
ANY BUSINESS UNIT THEREOF), (X) RETURN ON NET ASSETS OF THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES (OR ANY BUSINESS UNIT THEREOF), (XI) OPERATING INCOME
OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES (OR ANY BUSINESS UNIT THEREOF),
OR

8


--------------------------------------------------------------------------------



(XII) NET INCOME OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES (OR ANY BUSINESS
UNIT THEREOF).  THE COMMITTEE SHALL HAVE DISCRETION TO DETERMINE THE SPECIFIC
TARGETS WITH RESPECT TO EACH OF THESE CATEGORIES OF PERFORMANCE GOALS.  BEFORE
GRANTING AN AWARD OR PERMITTING THE LAPSE OF ANY DEFERRAL OR RESTRICTION PERIOD
SUBJECT TO THIS SECTION, THE COMMITTEE SHALL CERTIFY THAT AN INDIVIDUAL HAS
SATISFIED THE APPLICABLE PERFORMANCE GOAL.


5.             SHARES OF STOCK SUBJECT TO THE PLAN


5.1             SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 9, THE TOTAL NUMBER
OF SHARES OF COMMON STOCK AVAILABLE FOR AWARDS UNDER THE PLAN SHALL BE THE
NUMBER OF SHARES EQUAL TO TWELVE PERCENT (12%) OF THE TOTAL NUMBER OF SHARES OF
THE COMPANY’S COMMON STOCK OUTSTANDING AFTER THE CONSUMMATION OF THE COMPANY’S
INITIAL PUBLIC OFFERING, INCLUDING AFTER THE EXERCISE, IF ANY, OF THE
UNDERWRITERS’ OPTION TO COVER OVER-ALLOTMENTS.  THE FINAL NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR AWARDS UNDER THE PLAN SHALL BE DETERMINED BY
RESOLUTION OF THE COMMITTEE OR THE BOARD SUBSEQUENT TO THE CONSUMMATION OF THE
COMPANY’S INITIAL PUBLIC OFFERING.


5.2             THE MAXIMUM NUMBER OF SHARES OF COMPANY STOCK SUBJECT TO AWARDS
THAT MAY BE GRANTED TO ANY HOLDER SHALL NOT EXCEED 200,000 SHARES DURING ANY
CALENDAR YEAR (THE “INDIVIDUAL LIMIT”).  SUBJECT TO SECTION 5.3, SECTION 9 AND
SECTION 12.6, ANY AWARD THAT IS CANCELED OR AMENDED BY THE COMMITTEE SHALL COUNT
AGAINST THE INDIVIDUAL LIMIT.  NOTWITHSTANDING THE FOREGOING, THE INDIVIDUAL
LIMIT MAY BE ADJUSTED TO REFLECT THE EFFECT ON AWARDS OF ANY TRANSACTION OR
EVENT DESCRIBED IN SECTION 9.

9


--------------------------------------------------------------------------------



5.3             ANY SHARES ISSUED BY THE COMPANY THROUGH THE ASSUMPTION OR
SUBSTITUTION OF OUTSTANDING GRANTS FROM AN ACQUIRED COMPANY SHALL NOT (I) REDUCE
THE SHARES AVAILABLE FOR AWARDS UNDER THE PLAN, OR (II) BE COUNTED AGAINST THE
INDIVIDUAL LIMIT.  ANY SHARES ISSUED HEREUNDER MAY CONSIST, IN WHOLE OR IN PART,
OF AUTHORIZED AND UNISSUED SHARES OR TREASURY SHARES.  IF ANY SHARES SUBJECT TO
ANY AWARD GRANTED HEREUNDER ARE FORFEITED OR SUCH AWARD OTHERWISE TERMINATES
WITHOUT THE ISSUANCE OF SUCH SHARES OR THE PAYMENT OF OTHER CONSIDERATION IN
LIEU OF SUCH SHARES, THE SHARES SUBJECT TO SUCH AWARD, TO THE EXTENT OF ANY SUCH
FORFEITURE OR TERMINATION, SHALL AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN.


6.             DEFERRED STOCK

An Award of Deferred Stock is an agreement by the Company to deliver to the
recipient a specified number of shares of Company Stock at the end of a
specified deferral period or periods.  Such an Award shall be subject to the
following terms and conditions:


6.1             DEFERRED STOCK AWARDS SHALL BE EVIDENCED BY DEFERRED STOCK
AGREEMENTS.  SUCH AGREEMENTS SHALL CONFORM TO THE REQUIREMENTS OF THE PLAN AND
MAY CONTAIN SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DEEM ADVISABLE.


6.2             UPON DETERMINATION OF THE NUMBER OF SHARES OF DEFERRED STOCK TO
BE AWARDED TO A HOLDER, THE COMMITTEE SHALL DIRECT THAT THE SAME BE CREDITED TO
THE HOLDER’S ACCOUNT ON THE BOOKS OF THE COMPANY BUT THAT ISSUANCE AND DELIVERY
OF THE SAME SHALL BE DEFERRED UNTIL THE DATE OR DATES PROVIDED IN SECTION 6.5
HEREOF.  PRIOR TO ISSUANCE AND DELIVERY HEREUNDER THE HOLDER SHALL HAVE NO
RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF DEFERRED STOCK CREDITED TO
THE HOLDER’S ACCOUNT.

10


--------------------------------------------------------------------------------



6.3             NO DIVIDENDS SHALL BE PAID WITH RESPECT TO DEFERRED STOCK.  IN
LIEU THEREOF, AT THE END OF THE DEFERRAL PERIOD THE HOLDER WILL BE CREDITED WITH
THAT NUMBER OF ADDITIONAL WHOLE SHARES OF COMPANY STOCK THAT CAN BE PURCHASED
(BASED ON THEIR FAIR MARKET VALUE AT THE END OF THE DEFERRAL PERIOD) WITH THE
SUM OF THE DIVIDENDS THAT WOULD HAVE BEEN PAID WITH RESPECT TO AN EQUAL NUMBER
OF SHARES OF COMPANY STOCK BETWEEN THE GRANT DATE OF SUCH DEFERRED STOCK AND THE
END OF THE DEFERRAL PERIOD.


6.4             THE COMMITTEE MAY CONDITION THE GRANT OF AN AWARD OF DEFERRED
STOCK OR THE EXPIRATION OF THE DEFERRAL PERIOD UPON THE HOLDER’S ACHIEVEMENT OF
ONE OR MORE PERFORMANCE GOAL(S) SPECIFIED IN THE DEFERRED STOCK AGREEMENT.  IF
THE HOLDER FAILS TO ACHIEVE THE SPECIFIED PERFORMANCE GOAL(S), THE COMMITTEE
SHALL NOT GRANT THE DEFERRED STOCK AWARD TO THE HOLDER, OR THE HOLDER SHALL
FORFEIT THE AWARD AND NO COMPANY STOCK SHALL BE TRANSFERRED TO HIM PURSUANT TO
THE DEFERRED STOCK AWARD.


6.5             THE DEFERRED STOCK AGREEMENT SHALL SPECIFY THE DURATION OF THE
DEFERRAL PERIOD TAKING INTO ACCOUNT TERMINATION OF EMPLOYMENT OR SERVICE AS A
DIRECTOR ON ACCOUNT OF DEATH, DISABILITY, RETIREMENT OR OTHER CAUSE.  THE
DEFERRAL PERIOD MAY CONSIST OF ONE OR MORE INSTALLMENTS.  AT THE END OF THE
DEFERRAL PERIOD OR ANY INSTALLMENT THEREOF THE SHARES OF DEFERRED STOCK
APPLICABLE TO SUCH INSTALLMENT CREDITED TO THE ACCOUNT OF A HOLDER SHALL BE
ISSUED AND DELIVERED TO THE HOLDER (OR, WHERE APPROPRIATE, THE HOLDER’S LEGAL
REPRESENTATIVE) IN ACCORDANCE WITH THE TERMS OF THE DEFERRED STOCK AGREEMENT. 
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AMEND A DEFERRED STOCK AWARD PURSUANT
TO SECTION 4.3 HEREOF.

 

11


--------------------------------------------------------------------------------



7.             RESTRICTED STOCK

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Company Stock to the Holder, which shares are subject to forfeiture
upon the happening of specified events.  Such an Award shall be subject to the
following terms and conditions:


7.1             RESTRICTED STOCK SHALL BE EVIDENCED BY RESTRICTED STOCK
AGREEMENTS.  SUCH AGREEMENTS SHALL CONFORM TO THE REQUIREMENTS OF THE PLAN AND
MAY CONTAIN SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DEEM ADVISABLE.


7.2             UPON DETERMINATION OF THE NUMBER OF SHARES OF RESTRICTED STOCK
TO BE GRANTED TO THE HOLDER, THE COMMITTEE SHALL DIRECT THAT A CERTIFICATE OR
CERTIFICATES REPRESENTING THE NUMBER OF SHARES OF COMPANY STOCK BE ISSUED TO THE
HOLDER WITH THE HOLDER DESIGNATED AS THE REGISTERED OWNER.  THE CERTIFICATE(S)
REPRESENTING SUCH SHARES SHALL BE LEGENDED AS TO SALE, TRANSFER, ASSIGNMENT,
PLEDGE OR OTHER ENCUMBRANCES DURING THE RESTRICTION PERIOD AND DEPOSITED BY THE
HOLDER, TOGETHER WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY, TO BE
HELD IN ESCROW DURING THE RESTRICTION PERIOD.


7.3             DURING THE RESTRICTION PERIOD THE HOLDER SHALL HAVE THE RIGHT TO
RECEIVE DIVIDENDS FROM AND TO VOTE THE SHARES OF RESTRICTED STOCK.


7.4             THE COMMITTEE MAY CONDITION THE GRANT OF AN AWARD OF RESTRICTED
STOCK OR THE EXPIRATION OF THE RESTRICTION PERIOD UPON THE HOLDER’S ACHIEVEMENT
OF ONE OR MORE PERFORMANCE GOAL(S) SPECIFIED IN THE RESTRICTED STOCK AGREEMENT. 
IF THE HOLDER FAILS TO ACHIEVE THE SPECIFIED PERFORMANCE GOAL(S), THE COMMITTEE
SHALL NOT GRANT THE RESTRICTED STOCK TO THE

12


--------------------------------------------------------------------------------



HOLDER, OR THE HOLDER SHALL FORFEIT THE AWARD OF RESTRICTED STOCK AND THE
COMPANY STOCK SHALL BE FORFEITED TO THE COMPANY.


7.5             THE RESTRICTED STOCK AGREEMENT SHALL SPECIFY THE DURATION OF THE
RESTRICTION PERIOD AND THE PERFORMANCE, EMPLOYMENT, SERVICE AS A DIRECTOR, OR
OTHER CONDITIONS (INCLUDING TERMINATION OF EMPLOYMENT OR SERVICE AS A DIRECTOR
ON ACCOUNT OF DEATH, DISABILITY, RETIREMENT OR OTHER CAUSE) UNDER WHICH THE
RESTRICTED STOCK MAY BE FORFEITED TO THE COMPANY.  AT THE END OF THE RESTRICTION
PERIOD THE RESTRICTIONS IMPOSED HEREUNDER SHALL LAPSE WITH RESPECT TO THE NUMBER
OF SHARES OF RESTRICTED STOCK AS DETERMINED BY THE COMMITTEE, AND THE LEGEND
SHALL BE REMOVED AND SUCH NUMBER OF SHARES DELIVERED TO THE HOLDER (OR, WHERE
APPROPRIATE, THE HOLDER’S LEGAL REPRESENTATIVE).  THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, AMEND A RESTRICTED STOCK AWARD PURSUANT TO SECTION 4.3 HEREOF.


8.             OPTIONS

Options give a Holder the right to purchase a specified number of shares of
Company Stock from the Company for a specified time period at a fixed price.
Options may be either Incentive Stock Options or Non-Qualified Stock Options. 
The grant of Options shall be subject to the following terms and conditions:


8.1             OPTION GRANTS:  OPTIONS SHALL BE EVIDENCED BY OPTION
AGREEMENTS.  SUCH AGREEMENTS SHALL CONFORM TO THE REQUIREMENTS OF THE PLAN, AND
MAY CONTAIN SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DEEM ADVISABLE.


8.2             OPTION PRICE:  THE PRICE PER SHARE AT WHICH COMPANY STOCK MAY BE
PURCHASED UPON EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE COMMITTEE, BUT
SHALL BE NOT

13


--------------------------------------------------------------------------------



LESS THAN THE FAIR MARKET VALUE OF A SHARE OF COMPANY STOCK ON THE DATE OF
GRANT.  IN THE CASE OF ANY INCENTIVE STOCK OPTION GRANTED TO A TEN PERCENT
STOCKHOLDER, THE OPTION PRICE PER SHARE SHALL NOT BE LESS THAN 110% OF THE FAIR
MARKET VALUE OF A SHARE OF COMPANY STOCK ON THE DATE OF GRANT.


8.3             TERM OF OPTIONS:  THE OPTION AGREEMENTS SHALL SPECIFY WHEN AN
OPTION MAY BE EXERCISABLE AND THE TERMS AND CONDITIONS APPLICABLE THERETO.  THE
TERM OF AN OPTION SHALL IN NO EVENT BE GREATER THAN TEN YEARS (FIVE YEARS IN THE
CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A TEN PERCENT STOCKHOLDER AND TEN
YEARS IN THE CASE OF ALL OTHER INCENTIVE STOCK OPTIONS).


8.4             INCENTIVE STOCK OPTIONS:  EACH PROVISION OF THE PLAN AND EACH
OPTION AGREEMENT RELATING TO AN INCENTIVE STOCK OPTION SHALL BE CONSTRUED SO
THAT EACH INCENTIVE STOCK OPTION SHALL BE AN INCENTIVE STOCK OPTION AS DEFINED
IN SECTION 422 OF THE CODE, AND ANY PROVISIONS OF THE OPTION AGREEMENT THEREOF
THAT CANNOT BE SO CONSTRUED SHALL BE DISREGARDED.  IN NO EVENT MAY A HOLDER BE
GRANTED AN INCENTIVE STOCK OPTION WHICH DOES NOT COMPLY WITH SUCH GRANT AND
VESTING LIMITATIONS AS MAY BE PRESCRIBED BY SECTION 422(B) OF THE CODE. 
INCENTIVE STOCK OPTIONS MAY NOT BE GRANTED TO DIRECTORS OR EMPLOYEES OF
AFFILIATES.


8.5             RESTRICTIONS ON TRANSFERABILITY:  NO INCENTIVE STOCK OPTION
SHALL BE TRANSFERABLE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION AND, DURING THE LIFETIME OF THE HOLDER, SHALL BE EXERCISABLE ONLY
BY THE HOLDER.  UPON THE DEATH OF A HOLDER, THE PERSON TO WHOM THE RIGHTS HAVE
PASSED BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION MAY EXERCISE AN
INCENTIVE STOCK OPTION ONLY IN ACCORDANCE WITH THIS SECTION 8.

14


--------------------------------------------------------------------------------



8.6             PAYMENT OF OPTION PRICE:  THE OPTION PRICE OF THE SHARES OF
COMPANY STOCK UPON THE EXERCISE OF AN OPTION SHALL BE PAID: (I) IN FULL IN CASH
AT THE TIME OF THE EXERCISE OR, (II) WITH THE CONSENT OF THE COMMITTEE, IN WHOLE
OR IN PART IN COMPANY STOCK HELD BY THE HOLDER FOR AT LEAST SIX MONTHS VALUED AT
FAIR MARKET VALUE ON THE DATE OF EXERCISE.  WITH THE CONSENT OF THE COMMITTEE,
PAYMENT UPON THE EXERCISE OF A NON-QUALIFIED OPTION MAY BE MADE IN WHOLE OR IN
PART BY RESTRICTED STOCK WHICH HAS BEEN HELD BY THE HOLDER FOR AT LEAST SIX
MONTHS (BASED ON THE FAIR MARKET VALUE OF THE RESTRICTED STOCK ON THE DATE THE
OPTION IS EXERCISED, AS DETERMINED BY THE COMMITTEE).  IN SUCH CASE THE COMPANY
STOCK TO WHICH THE OPTION RELATES SHALL BE SUBJECT TO THE SAME FORFEITURE
RESTRICTIONS ORIGINALLY IMPOSED ON THE RESTRICTED STOCK EXCHANGED THEREFOR.


8.7             TERMINATION BY DEATH:  IF A HOLDER’S EMPLOYMENT BY OR SERVICE AS
A DIRECTOR OF THE COMPANY, A SUBSIDIARY OR AFFILIATE TERMINATES BY REASON OF
DEATH, ANY OPTION GRANTED TO SUCH HOLDER MAY THEREAFTER BE EXERCISED (TO THE
EXTENT SUCH OPTION WAS EXERCISABLE AT THE TIME OF DEATH OR ON SUCH ACCELERATED
BASIS AS THE COMMITTEE MAY DETERMINE AT OR AFTER GRANT) BY, WHERE APPROPRIATE,
THE HOLDER’S TRANSFEREE OR BY THE HOLDER’S LEGAL REPRESENTATIVE, FOR A PERIOD OF
12 MONTHS FROM THE DATE OF DEATH OR UNTIL THE EXPIRATION OF THE STATED TERM OF
THE OPTION, WHICHEVER PERIOD IS SHORTER.


8.8             TERMINATION BY REASON OF DISABILITY:  IF A HOLDER’S EMPLOYMENT
BY OR SERVICE AS A DIRECTOR OF THE COMPANY, A SUBSIDIARY OR AFFILIATE TERMINATES
BY REASON OF DISABILITY, ANY UNEXERCISED OPTION GRANTED TO THE HOLDER MAY
THEREAFTER BE EXERCISED BY THE HOLDER (OR, WHERE APPROPRIATE, THE HOLDER’S
TRANSFEREE OR LEGAL REPRESENTATIVE), TO THE EXTENT IT WAS

15


--------------------------------------------------------------------------------



EXERCISABLE AT THE TIME OF TERMINATION, FOR A PERIOD OF 24 MONTHS OR SUCH
SHORTER TERM AS DETERMINED BY THE COMMITTEE (12 MONTHS IN THE CASE OF AN
INCENTIVE STOCK OPTION) FROM THE DATE OF SUCH TERMINATION OF EMPLOYMENT OR UNTIL
THE EXPIRATION OF THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS SHORTER.


8.9             TERMINATION BY REASON OF  RETIREMENT:  IF A HOLDER’S EMPLOYMENT
BY OR SERVICE AS A DIRECTOR OF THE COMPANY, A SUBSIDIARY OR AFFILIATE TERMINATES
BY REASON OF RETIREMENT, ANY UNEXERCISED OPTION GRANTED TO THE HOLDER MAY
THEREAFTER BE EXERCISED BY THE HOLDER (OR, WHERE APPROPRIATE, THE HOLDER’S
TRANSFEREE OR LEGAL REPRESENTATIVE), TO THE EXTENT IT WAS EXERCISABLE AT THE
TIME OF TERMINATION, FOR A PERIOD OF 5 YEARS OR SUCH SHORTER TERM AS DETERMINED
BY THE COMMITTEE (12 MONTHS IN THE CASE OF AN INCENTIVE STOCK OPTION) FROM THE
DATE OF SUCH TERMINATION OF EMPLOYMENT OR SERVICE AS A DIRECTOR OR UNTIL THE
EXPIRATION OF THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS SHORTER. 
NOTWITHSTANDING THE FOREGOING, IF, AND TO THE EXTENT, REQUIRED BY SECTION 409A
OF THE CODE IN THE CASE OF A SPECIFIED EMPLOYEE, AS DEFINED IN SECTION
409A(A)(2)(B) OF THE CODE, ANY UNEXERCISED OPTION SHALL NOT BE EXERCISED EARLIER
THAN SIX MONTHS AFTER THE DATE OF RETIREMENT.


8.10           TERMINATION NOT FOR CAUSE:  IF A HOLDER’S EMPLOYMENT BY OR
SERVICE AS A DIRECTOR OF THE COMPANY, A SUBSIDIARY OR AFFILIATE IS TERMINATED BY
THE COMPANY, THE SUBSIDIARY OR AFFILIATE NOT FOR CAUSE, ANY UNEXERCISED OPTION
GRANTED TO THE HOLDER MAY THEREAFTER BE EXERCISED BY THE HOLDER (OR, WHERE
APPROPRIATE, THE HOLDER’S TRANSFEREE OR LEGAL REPRESENTATIVE), TO THE EXTENT IT
WAS EXERCISABLE AT THE TIME OF TERMINATION, FOR A PERIOD OF 60 DAYS OR SUCH
SHORTER TERM AS DETERMINED BY THE COMMITTEE FROM THE DATE OF SUCH TERMINATION OF

16


--------------------------------------------------------------------------------



EMPLOYMENT OR SERVICE AS A DIRECTOR OR UNTIL THE EXPIRATION OF THE STATED TERM
OF THE OPTION, WHICHEVER PERIOD IS SHORTER.  NOTWITHSTANDING THE FOREGOING, AND
TO THE EXTENT REQUIRED BY SECTION 409A OF THE CODE IN THE CASE OF A SPECIFIED
EMPLOYEE, AS DEFINED IN SECTION 409A(A)(2)(B) OF THE CODE, ANY UNEXERCISED
OPTION SHALL NOT BE EXERCISED EARLIER THAN SIX MONTHS AFTER THE DATE OF
TERMINATION NOT FOR CAUSE.


8.11           TERMINATION FOR CAUSE OR OTHER REASON:  IF A HOLDER’S EMPLOYMENT
BY OR SERVICE AS A DIRECTOR OF THE COMPANY, A SUBSIDIARY OR AFFILIATE IS
TERMINATED BY THE COMPANY, THE SUBSIDIARY OR AFFILIATE FOR CAUSE, OR OTHERWISE
TERMINATES FOR ANY REASON NOT SPECIFIED IN THIS SECTION 8 (INCLUDING A VOLUNTARY
TERMINATION), ALL UNEXERCISED OPTIONS AWARDED TO THE HOLDER SHALL TERMINATE ON
THE DATE OF SUCH TERMINATION.


9.             ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

 In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Company Stock, or any distribution to stockholders other
than a cash dividend, the Board shall make appropriate adjustment in the number
and kind of shares authorized by the Plan and any other adjustments to
outstanding Awards as it determines appropriate.  No fractional shares of
Company Stock shall be issued pursuant to such an adjustment. The Fair Market
Value of any fractional shares resulting from adjustments pursuant to this
Section shall, where appropriate, be paid in cash to the Holder.

17


--------------------------------------------------------------------------------



10.          EFFECTIVE DATE, TERMINATION AND AMENDMENT

The Plan originally became effective on August 3, 2005, the date the Company’s
Common Stock was first listed on the Nasdaq Stock Market.  The changes made by
this Amendment and Restatement are effective on July 24, 2006, the date this
Amendment and Restatement was approved by the Board, provided that any Awards
granted under the Plan to Directors shall not vest and any restrictions
applicable thereto shall not expire or lapse until this Amendment and
Restatement shall have been approved by the Company’s stockholders in accordance
with the rules of the NASDAQ Stock Market and applicable law.  The Plan shall
remain in full force and effect until the earlier of ten years from the date of
its adoption by the Board, or the date it is terminated by the Board.  The Board
shall have the power to amend, suspend or terminate the Plan at any time,
provided that no such amendment shall be made without stockholder approval which
shall (i) increase (except as provided in Section 9) the total number of shares
available for issuance pursuant to the Plan; (ii) change the class of Employees
or Directors eligible to be Holders; (iii) modify the Individual Limit (except
as provided Section 9) or the categories of Performance Goals set forth in
Section 4.4; or (iv) change the provisions of this Section 10.  Termination of
the Plan pursuant to this Section 10 shall not affect Awards outstanding under
the Plan at the time of termination.


11.          TRANSFERABILITY

Except as provided below, Awards may not be pledged, assigned or transferred for
any reason during the Holder’s lifetime, and any attempt to do so shall be void
and the relevant Award shall be forfeited.  The Committee may grant Awards
(except Incentive Stock

18


--------------------------------------------------------------------------------


Options) that are transferable by the Holder during his lifetime, but such
Awards shall be transferable only to the extent specifically provided in the
agreement entered into with the Holder.  The transferee of the Holder shall, in
all cases, be subject to the provisions of the agreement between the Company and
the Holder.


12.          GENERAL PROVISIONS


12.1           NOTHING CONTAINED IN THE PLAN, OR ANY AWARD GRANTED PURSUANT TO
THE PLAN, SHALL CONFER UPON ANY EMPLOYEE OR DIRECTOR ANY RIGHT TO CONTINUED
EMPLOYMENT BY OR SERVICE AS A DIRECTOR OF THE COMPANY, A SUBSIDIARY OR
AFFILIATE, NOR INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY, A SUBSIDIARY
OR AFFILIATE TO TERMINATE THE EMPLOYMENT OR SERVICE AS A DIRECTOR OF ANY HOLDER
AT ANY TIME.


12.2           FOR PURPOSES OF THIS PLAN, TRANSFER OF EMPLOYMENT OR SERVICE AS A
DIRECTOR BETWEEN THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES SHALL NOT BE
DEEMED TERMINATION OF EMPLOYMENT OR SERVICE AS A DIRECTOR.


12.3           HOLDERS SHALL BE RESPONSIBLE TO MAKE APPROPRIATE PROVISION FOR
ALL TAXES REQUIRED TO BE WITHHELD IN CONNECTION WITH ANY AWARD, THE EXERCISE
THEREOF AND THE TRANSFER OF SHARES OF COMPANY STOCK PURSUANT TO THIS PLAN.  SUCH
RESPONSIBILITY SHALL EXTEND TO ALL APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN
WITHHOLDING TAXES.  IN THE CASE OF THE PAYMENT OF AWARDS IN THE FORM OF COMPANY
STOCK, OR THE EXERCISE OF OPTIONS, THE COMPANY SHALL, AT THE ELECTION OF THE
HOLDER, HAVE THE RIGHT TO RETAIN THE NUMBER OF SHARES OF COMPANY STOCK WHOSE
FAIR MARKET VALUE EQUALS THE AMOUNT LEGALLY REQUIRED TO BE WITHHELD IN
SATISFACTION OF THE

19


--------------------------------------------------------------------------------



APPLICABLE WITHHOLDING TAXES.  AGREEMENTS EVIDENCING SUCH AWARDS SHALL CONTAIN
APPROPRIATE PROVISIONS TO EFFECT WITHHOLDING IN THIS MANNER.


12.4           WITHOUT AMENDING THE PLAN, AWARDS MAY BE GRANTED TO EMPLOYEES OR
DIRECTORS WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE THE UNITED STATES OR
BOTH, ON SUCH TERMS AND CONDITIONS DIFFERENT FROM THOSE SPECIFIED IN THE PLAN AS
MAY, IN THE JUDGMENT OF THE COMMITTEE, BE NECESSARY OR DESIRABLE TO FURTHER THE
PURPOSE OF THE PLAN.


12.5           TO THE EXTENT THAT FEDERAL LAWS (SUCH AS THE 1934 ACT, THE CODE
OR THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974) DO NOT OTHERWISE
CONTROL, THE PLAN AND ALL DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT HERETO
SHALL BE GOVERNED BY THE LAW OF DELAWARE AND CONSTRUED ACCORDINGLY.


12.6           THE COMMITTEE MAY AMEND ANY OUTSTANDING AWARDS TO THE EXTENT IT
DEEMS APPROPRIATE; PROVIDED, HOWEVER, EXCEPT AS PROVIDED IN SECTION 9, NO AWARD
MAY BE REPRICED, REPLACED, REGRANTED THROUGH CANCELLATION, OR MODIFIED WITHOUT
STOCKHOLDER APPROVAL.  THE COMMITTEE MAY AMEND AWARDS WITHOUT THE CONSENT OF THE
HOLDER, EXCEPT IN THE CASE OF AMENDMENTS ADVERSE TO THE HOLDER, IN WHICH CASE
THE HOLDER’S CONSENT IS REQUIRED TO ANY SUCH AMENDMENT.


 

20


--------------------------------------------------------------------------------